Name: Commission Regulation (EC) No 499/94 of 4 March 1994 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 3. 94 Official Journal of the European Communities No L 62/39 COMMISSION REGULATION (EC) No 499/94 of 4 March 1994 altering the import levies on products processed from cereals and rice of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (8), as last amended by Regulation (EEC) No 1740/78 (9), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1544/93 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as amended by Regulation (EC) No 3528/93 (% Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EC) No 439/94Q ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (10) as fixed in the Annex to Regulation (EC) No 439/94 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 5 March 1994. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 4 March 1994. For the Commission Ren £ STEICHEN Member of the Commission 0 OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 154, 25. 6. 1993, p. 5. 0 OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 320, 22. 12. 1993, p. 32. 0 OJ No L 57, 1 . 3. 1994, p. 9 . (8) OJ No L 168, 25. 6. 1974, p. 7. 0 OJ No L 202, 26. 7. 1978, p. 8 . H OJ No L 155, 26. 6. 1993, p. 29 , No L 62/40 Official Journal of the European Communities 5 . 3 . 94 ANNEX to the Commission Regulation of 4 March 1994 altering the import levies on products processed from cereals and rice (ECU/ tonne) (ECU/ tonne) Import levies ^ Import levies P) CN code CN code ACP ACP Third countries (other than ACP) Third countries (other than ACP) 110220 10 160,34 166,38 1102 20 90 90,86 93,88 1103 13 10 160,34 166,38 1103 1390 90,86 93,88 1103 29 40 160,34 166,38 1104 19 50 160,34 1 66,38 1104 23 10 142,53 145,55 1104 23 30 142,53 145,55 1104 23 90 90,86 93,88 1104 30 90 66,81 72,85 1106 20 90 139,79 (2) 163,97 1108 12 00 143,42 163,97 1108 1300 143,42 163,97(0 1108 14 00 71,70 163,97 1108 1990 71,70 (2) 163,97 1702 30 51 187,07 283,79 1702 30 59 143,42 209,91 1702 30 91 187,07 283,79 1702 30 99 143,42 209,91 1702 40 90 143,42 209,91 1702 90 50 143,42 209,91 1702 90 75 195,98 292,70 1702 90 79 136,29 202,78 2106 90 55 143,42 209,91 2302 10 10 43,11 49,11 2302 10 90 92,38 98,38 2302 20 10 43,11 49,11 2302 20 90 92,38 98,38 2302 30 10 43,1 1 (8) 49,11 2302 30 90 92,38 (8) 98,38 2302 40 10 43,11 49,11 2302 40 90 92,38 98,38 2303 10 11 178,16 359,50 (2) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 071410 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90 . 0 Pursuant to Regulation (EEC) No 3834/90 , the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50 % within the limit of a fixed quantity of 5 000 tonnes. f) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (8) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion.